             Case 1:20-cr-00252-UA Document 2 Filed 07/10/20 Page 1 of 1
                                                                    USDC-SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC#:
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: 7/10/2020


 UNITED STATES OF AMERICA,
                                                                    No. 20-CR-252
                         v.
                                                                        ORDER
 LIRIDON GASHI,

                              Defendant.


RONNIE ABRAMS, United States District Judge:

         The Clerk of Court is directed to unseal the Transfer of Jurisdiction in this action and have

the case unsealed.



SO ORDERED.

Dated:      July 10, 2020
            New York, New York

                                                    Ronnie Abrams
                                                    United States District Judge
